DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 02/15/2022. 
Claims 1-23 are presented for examination.
This application is a CON of 16/712,552 filed on 12/12/2019 now PAT 11,182,655 which claims benefit of 62/778,987 filed on 12/13/2018.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,182,655 (hereinafter referred as '655). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A transaction card, comprising: a metallic card body having a front face, a rear face, and a peripheral surface extending between the front face and the rear face, the front face and the rear face being anodized; wherein a front beveled peripheral surface is formed in the metallic card body where the front face meets the peripheral surface, and a rear beveled peripheral surface is formed in the metallic card body where the rear face meets the peripheral surface, the front and rear beveled peripheral surfaces extending about the periphery of the metallic card body; and wherein the front and rear beveled peripheral surfaces are colored to cover a metallic color of the card body.
Whereas claim 1 of '655 application, the applicant claims:
A transaction card, comprising: a metallic card body having a front face, a rear face, and a peripheral surface extending between the front face and the rear face, the front face and the rear face being anodized; and a magnetic stripe or a bar code integrally contained within an overlay, wherein the overlay is arranged on the anodized rear face; wherein a front beveled peripheral surface is formed in the metallic card body where the front face meets the peripheral surface, and a rear beveled peripheral surface is formed in the metallic card body where the rear face meets the peripheral surface; wherein the front and rear beveled peripheral surfaces extend about the periphery of the metallic card body; and wherein the front and rear beveled peripheral surfaces are colored to cover a metallic color of the card body.
The instant claims obviously encompass the claimed invention of '655 patent and differ only by terminology. To the extent that the present claims are broader and therefore generic to the claimed invention of '655 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993. For instance, Claim 1 of the present application does not disclose a magnetic stripe or a bar code. 
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Claims 2-12 are also rejected under double patent as being dependent of claim 1.
Claim 13 is rejected under double patent in view of claim 9 of '655 patent.
Claims 14-23 are also rejected under double patent as being dependent of claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (US 2009/0294543) in view of Lasch et al. (US 2004/0217178).
Re Claims 1 and 13: Varga et al. teaches metal-containing transaction card and method of making the same, which includes a metallic card body 1407 having a front face, a rear face, and a peripheral surface extending between the front face and the rear face, the front face and the rear face being anodized (¶ 106-115; 125+); wherein a front beveled peripheral surface is formed in the metallic card body where the front face meets the peripheral surface  (see figs.# 1B; ¶ 48+), and a rear beveled peripheral surface is formed in the metallic card body where the rear face meets the peripheral surface, the front and rear beveled peripheral surfaces extending about the periphery of the metallic card body (¶ 65+); and wherein the front and rear beveled peripheral surfaces are colored to cover a metallic color of the card body (¶ 93+).
Varga et al. fails to specifically teach a front beveled peripheral surface and a rear beveled peripheral surface and wherein the front and rear beveled peripheral surfaces extend about the periphery of the metallic card body.
Lasch et al. metal-containing transaction card and method of making the same, wherein a front beveled peripheral surface 306 and a rear beveled peripheral surface and wherein the front and rear beveled peripheral surfaces extend about the periphery of the metallic card body (¶ 75- 87+). Lasch et al. also teaches means of milling the edge (¶ 59-60, 71-76+).
In view of Lasch et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Varga et al. that a front beveled peripheral surface and a rear beveled peripheral surface and wherein the front and rear beveled peripheral surfaces extend about the periphery of the card body so as to enable easier and smoother insertion and/or removal of the card into and/or from a card reader. Such modification would be beneficial by reducing friction of the inserted card onto the card slot and a quick maneuver of the inserted card.
Re Claim 4 and 14: Varga et al. as modified by Lasch et al. teaches a method and device, further comprising a magnetic stripe 22 or bar code on the rear face (¶ 48+).
Re Claim 5: Varga et al. as modified by Lasch et al. teaches a method and device, a slot {herein a magnetic stripe pocket 558} configured to receive the magnetic stripe formed on the rear face of the card body, and the magnetic stripe is adhered within the slot (¶ 97+).
Re Claim 6 and 20: Varga et al. as modified by Lasch et al. teaches a method and device, further including an overlay arranged on the rear face of the card body (see fig.# 2C).
Re Claim 7 and 19: Varga et al. as modified by Lasch et al. teaches a method and device, further comprising a magnetic stripe 22 that is applied to an exposed face of the overlay (¶ 55+).
Re Claim 8: Varga et al. as modified by Lasch et al. teaches a method and device, wherein the magnetic stripe is integral with the overlay (¶ 59+).
Re Claim 9: Varga et al. as modified by Lasch et al. teaches a method and device, wherein a hologram is arranged on an exposed face of the overlay (¶ 12-17+, 41+).
Re Claims 10 and 21: Varga et al. as modified by Lasch et al. teaches a method and device,  wherein a hologram is integral with the overlay (¶ 41, 105+).
Re Claim 11: Varga et al. as modified by Lasch et al. teaches a method and device, further comprising a chip pocket formed into the card body (¶ 108+).
Re Claim 12: Varga et al. as modified by Lasch et al. teaches a method and device, wherein an account number 1404 is provided on the front face and/or the rear face of the card body (see fig.# 14, ¶ 110+).
Re Claim 15: Varga et al. as modified by Lasch et al. teaches a method and device, wherein providing a magnetic stripe includes providing an overlay on the anodized rear face of the metallic card body, wherein the overlay includes a magnetic stripe integrally embedded within the overlay (¶ 46-50, 62-74+).
Re Claim 16: Varga et al. as modified by Lasch et al. teaches a method and device, further comprising laser-etching indicia onto an exposed rear surface of the overlay (¶ 17+, 44-56+).
Re Claim 17: Varga et al. as modified by Lasch et al. teaches a method and device, wherein forming one or more card bodies includes stamping the one or more card bodies and then milling the periphery of each card body to provide a non-square edge on each of the card bodies (¶ 97+).
Re Claim 18: Varga et al. as modified by Lasch et al. teaches a method and device, wherein providing the magnetic stripe on the rear face of the card body includes milling a slot on the rear face of the card body and adhering the magnetic stripe within the slot (¶ 97+).
Re Claim 22: Varga et al. as modified by Lasch et al. teaches a method and device, wherein forming one or more card bodies includes milling one of the card bodies from a sheet material to provide the periphery of each card body with a non-square edge (¶ 67+).
Re Claim 23: Varga et al. as modified by Lasch et al. teaches a method and device, wherein anodizing the card bodies includes sublimating an image on either or both of the front face and the rear face of the card body (¶ 46+).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga et al. (US 2009/0294543) as modified by Lasch et al. (US 2004/0217178) applied to claim 1 above, and further in view of Carter (US 2013/0020000).
The teachings of Varga et al. have been discussed above.
Varga et al. fails to specifically teach that the card body comprises an Aluminum alloy selected from the group consisting of AA 5182 Hxx, AA 5056 Hxx, AA 5052 Hxx, AA 6061 T4, and AA 6061 T6, wherein the Aluminum alloy is AA 5182 having a temper designation selected from the group consisting of H18, H19, H26, H34, and H39.
Carter teaches method of forming a stamped article, which an Aluminum alloy selected from the group consisting of AA 5182 H19 (¶ 14-15, 23+).
In view of Carter’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Varga et al. an Aluminum alloy selected from the group consisting of AA 5182 H19 so as to provide a material exhibiting different work-hardening characteristics to achieve high strength without incurring unacceptable collateral effects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Skelding (US 8,725,589) teaches method for personalizing multi-layer transaction cards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWYN LABAZE/Primary Examiner, Art Unit 2887